ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent Frances S. Li committed professional misconduct warranting public discipline, namely, failing to supervise a suspended attorney whom she had employed by allowing him to handle client funds and engage in the unauthorized practice of law, in violation of Minn. R. Prof. Conduct 5.8(b).
Respondent waives her procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), unconditionally admits the allegations in the petition, and, with the Director, recommends that the appropriate discipline is a public reprimand.
The comt has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Frances S. Li is publicly reprimanded.
IT IS FURTHER ORDERED that respondent shall pay $900 in costs, pursuant to Rule 24, RLPR.
BY THE COURT:
/s/ Alan C. Page Associate Justice